Boakdhan, J.:
This action was originally brought against Marshall upon his promissory note for $250. Marshall put' in an answer. Sometime afterward, by proceedings duly had, Marshall was declared to be a person “ of unsound mind, and for that cause is incapable of the government of himself or the management of his affairs * * * and that he has been in that same state for one year and a-half past; that he has, during the last seven years, on several occasions, been afflicted with mental alienation.” The inquisition is dated March 2, 1874, and the note sued upon is dated June 18, 1873. Boyer was duly appointed committee. On the 4th of August, 1874, by order of the court, Boyer was made a party defendant, with leave to put in a supplemental answer setting up Marshall’s unsoundness of mind as a defense. This was done.
*328Upon tbe trial, tbe note was read in evidence. A stipulation was also read, to tbe effect that plaintiffs purchased said note before it became due, paid full value therefor, and are bona fide holders thereof; that they had no knowledge of the consideration of the note, and did not know defendant, nor of him, except that he was a farmer and reputed to be good. The plaintiffs then rested. The defendants then gave in evidence the proceedings on the inquisition, and appointment of Boyer as committee, and rested.
The defendants, by various requests, asked the court to hold and decide that, upon the evidence given, a defense was established, and a verdict should be given to the defendants. This was refused, and a verdict was ordered for the plaintiffs for the amount of the note and interest. It is alleged that such decisions of the court were erroneous, and therefore a new trial should be had.
This court is called upon to determine whether the inquisition so put in evidence constituted a legal defense to the action.
Persons of unsound mind are not necessarily relieved from the obligation of their contracts. When they or their estates have been benefited by their contracts, they will be held liable. A person dealing with them under such circumstances, in good faith, without fraud and without notice of any mental unsoundness, may create a valid claim. (2 Kent, 451, note 6.) Still, upon the appearance of incapacity it is in the discretion of a court of equity, upon the facts shown, to order the debt paid or not, as shall seem just. In this case there is no evidence what the consideration of the note was; it is therefore presumptively good and valid in the absence of the inquisition. If the note was given for money lent, or property purchased, whereby defendant’s estate was increased and benefited, equity would compel its payment. The inquisition has found Marshall of unsound mind ; it does not follow that he should not pay his debts honestly contracted prior to that date, though the inquisition overreached the time when the debts were created. If it be shown that he was cheated, defrauded or taken advantage of, the courts will be very ready to protect him and his estate from the consequences thereof.
In this case the plaintiffs’ cause of action was complete when it was begun. They were bona fide purchasers for full value, and before the maturity of the note in suit. Did the inquisition, after*329ward taken without their knowledge, and to which they were not parties, destroy the plaintiffs’ rights, or were the defendants bound to go further, and attack the consideration or the bona fieles of the plaintiffs? (1 Pars, on Notes, 276.) I apprehend the supplemental answer, and the order allowing Boyer to be made a defendant and put in such answer, is equivalent to permission by the court that the validity of plaintiffs’ claim might be tested at1 law, and that the 'Committee should be permitted- to take care of Marshall’s rights during the litigation. In the discharge of this duty the defendants have seen fit to rest the ease upon the findings of the inquisition. It is insisted that such evidence is sufficient to defeat plaintiff’s action. It is the only evidence touching Marshall’s mental condition. Such evidence is not conclusive; it may be rebutted, but until it is overthrown, it will constitute prim,as faoie evidence of the fact. (Sergeson v. Sealey, 2 Atk., 412.) Such I understand is the settled doctrine of our courts. Judge BeoNSON says, in Osterhout v. Shoemaker (3 Hill, 516): “ I see no principle upon which the inquisition taken upon a commission of lunacy can be given in evidence to defeat the rights of third persons who were strangers to the proceedings. * * * But it seems to be settled that such evidence is admissible though not conclusive.” Hart v. Deamer (6 Wend., 497), is also directly in point, the inquisition having been taken after the date of the contract and overreaching it. (Sergeson v. Sealey, 2 Atk., 412.) In Goodell v. Harrington (3 N. Y. S. C., 345), it is held that an inquisition is prima fcocie evidence of defendant’s insanity before the contract made, and the burden was cast on plaintiff to show the contract was made during lucid intervals, or that the inquisition was erroneous. (See, also Hoyt v. Adee, 3 Lans., 173; Van Deusen v. Sweet, 51 N. Y., 378, 386; Griswold v. Miller, 15 Barb., 523.)
Prom these authorities, it follows that the inquisition was competent evidence to establish the mental incompetency of Marshall, at the time he signed the note; that being so, the burden of proof was thrown upon the plaintiff to overcome the presumption arising from the findings of the inquisition, and to establish the mental competency of Marshall at the time the note was made.
The case of Lancaster Co. Nat. Bank v. Moore (12 Alb. Law *330Jour., 185), is relied upon by the plaintiff, but in that case the action was sustained, upon the principle that the money obtained by the defendant from the plaintiff was in the nature of necessaries, and was applied to the payment of his debts; the consideration was presumptively good, and beneficial to the defendant’s estate. In the case under consideration we have, upon the evidence, a defendant incapable of making a valid note at the date of the note in suit; we are not informed of the consideration for which the note was given. Under such facts, we think courts ought not to presume the adequacy of the consideration in order to sustain this judgment against the lunatic. I understand this action is now pending in effect against George 0. Marshall alone, because the committee cannot be sued at law. That the committee is permitted to attend to the defense of Marshall, and by the answer interposed is so doing; that the action is being prosecuted for the information of the court, and to determine whether the plaintiffs’ claim is founded, in justice, and ought to be paid out of the defendant’s estate; that a recovery is founded, first, upon the sanity of the defendant when the note was given, but even if then insane, a recovery may still be had if the consideration moving to the defendant was of that nature which justice and equity require to be paid. When the defendant rested the burden of proof was on plaintiffs, to show the nature and fairness of the transaction and sufficiency of the consideration. The presumption arising from the possession of the defendant’s note is overcome by the findings of the inquisition. Unless the plaintiffs show the defendant sane when the note was executed, or that the consideration was such as should be upheld in equity, the defendant would be entitled to a verdict upon the prima faoie defense established by proof of the inquisition.
In other words, this trial is for the information of the court, and by its results the future action of the court will probably be governed ; but in no view, as I understand the law, can a verdict be allowed against Boyer, the committee; he is an officer of the court, and acts only through its orders; an action begun against the committee would be in contempt of the court.
For the reasons given, I think the verdict should be set aside and a new trial granted, costs to abide the event.